   Case 3:15-cr-00194-B Document 134 Filed 06/16/20                  Page 1 of 7 PageID 427



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 UNITED STATES OF AMERICA,                        §
                                                  §
      Plaintiff,                                  §
                                                  §
 v.                                               §      CRIMINAL NO. 3:15-CR-0194-B
                                                  §
 DULCE GARCIA (1),                                §
                                                  §
      Defendant.                                  §

                          MEMORANDUM OPINION AND ORDER

         Before the Court is Defendant Dulce Garcia’s Motion for Reduction in Term of

Imprisonment (Doc. 133). For the reasons that follow, the Court DENIES the motion WITHOUT

PREJUDICE.

                                                  I.

                                         BACKGROUND

         On September 3, 2015, Defendant Dulce Garcia was charged by information with conspiracy

to commit money laundering. Doc. 46, Information, 1. Thereafter, Garcia pleaded guilty to this

charge, and she was sentenced to 200 months of imprisonment and three years of supervised release.

See Doc. 49, Plea Agreement; Doc. 82, Order; Doc. 114, Judgment, 2–3. She is currently thirty-three

years old, and she is confined at the Tallahassee Federal Correctional Institute, with a scheduled

release date of June 27, 2029.1

         On June 9, 2020, Garcia filed a Motion for Reduction in Term of Imprisonment (Doc. 133).


         1
          The Court accessed this information by searching for Garcia on the Bureau of Prisons’ Inmate
Locator, available at https://www.bop.gov/inmateloc/.

                                                 -1-
   Case 3:15-cr-00194-B Document 134 Filed 06/16/20                  Page 2 of 7 PageID 428



Garcia’s motion, premised primarily upon the COVID-19 pandemic and the Court’s authority under

18 U.S.C. § 3582(c)(1)(A)(i), seeks a reduction in Garcia’s sentence “to time served” or to “time

served” with the remainder of her sentence consisting of supervised release. See Doc. 133, Def.’s

Mot., 1–2. As explained below, the Court DENIES Garcia’s motion WITHOUT PREJUDICE.

                                                 II.

                                      LEGAL STANDARD

       A district court lacks inherent authority to modify a defendant’s sentence after it has been

imposed. See 18 U.S.C. § 3582(c). But under § 3582(c)(1)(A), as amended by the First Step Act of

2018, “[a] court, on a motion by the [Bureau of Prisons (BOP)] or by the defendant after exhausting

all BOP remedies, may reduce or modify a term of imprisonment, probation, or supervised release

after considering the factors of 18 U.S.C. § 3553(a), if ‘extraordinary and compelling reasons warrant

such a reduction.’” United States v. Chambliss, 948 F.3d 691, 692–93 (5th Cir. 2020) (quoting

§ 3582(c)(1)(A)(I)) (footnote omitted). The Court’s decision must also be “consistent with

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

       Section 3582(c)(1)(A)’s exhaustion requirement is “a glaring roadblock foreclosing

compassionate release” where “BOP has not had thirty days to consider [the defendant’s] request

to move for compassionate release on [her] behalf” or if “there has been no adverse decision by BOP

for [the defendant] to administratively exhaust within that time period.” United States v. Raia, 954

F.3d 594, 597 (3d Cir. 2020); see, e.g., United States v. Orellana, 2020 WL 1853797, at *1 (S.D. Tex.

Apr. 10, 2020). Nonetheless, “several courts have concluded that [the exhaustion] requirement is

not absolute and that it can be waived by the government or by the court, therefore justifying an

exception in the unique circumstances of the COVID-19 pandemic.” Valentine v. Collier, 956 F.3d

                                                 -2-
     Case 3:15-cr-00194-B Document 134 Filed 06/16/20                 Page 3 of 7 PageID 429



797, 807 (5th Cir. 2020) (per curiam) (Higginson, J., concurring) (citations omitted).

                                                  III.

                                             ANALYSIS

        In sum, the Court denies Garcia’s request for a sentence reduction, because she has not

demonstrated exhaustion of her administrative remedies or circumstances justifying an exception to

the exhaustion requirement. Further, regardless of the exhaustion issue, Garcia’s motion fails to

demonstrate extraordinary circumstances under § 3582(c)(1)(A). Moreover, though Garcia also

requests home confinement in lieu of imprisonment, the Court lacks the authority to modify her

conditions in this manner. Lastly, to the extent Garcia moves for a sentence reduction based on a

change in legal authority after her sentence was imposed, Garcia has failed to sufficiently explain this

argument; thus, the Court denies this request as well.

A.      Garcia Has Failed to Provide Proof of Exhaustion of Administrative Remedies or Circumstances
        Warranting an Exception.

        Though Garcia asserts that she has exhausted her administrative remedies by requesting relief

from the Warden, she provides no proof of exhaustion. See Doc. 133, Def.’s Mot., 3 (directing the

Court to “see attached document,” but failing to attach a document). Additionally, as explained

below in the Court’s discussion of the merits of Garcia’s motion, Garcia has not persuaded the Court

that Garcia faces unique circumstances warranting an exception to § 3582(c)(1)(A)’s exhaustion

requirement.

        Due to Garcia’s failure to exhaust her administrative remedies or justify an exception to the

exhaustion requirement, the Court DENIES Garcia’s motion for reduction WITHOUT

PREJUDICE to re-filing after the BOP has had the first opportunity to consider Garcia’s request.


                                                  -3-
     Case 3:15-cr-00194-B Document 134 Filed 06/16/20                    Page 4 of 7 PageID 430



B.      Irrespective of Exhaustion, Garcia Fails to Demonstrate Extraordinary Circumstances.

        Regardless of Garcia’s failure to exhaust her administrative remedies, however, Garcia has

not shown “extraordinary and compelling reasons” justifying a sentence reduction. See

§ 3582(c)(1)(A). The policy statement applicable to this provision—U.S.S.G. § 1B1.13—“sets forth

three circumstances that are considered ‘extraordinary and compelling reasons.’” United States v.

Muniz, 2020 WL 1540325, at *1 (S.D. Tex. Mar. 30, 2020) (citing § 1B1.13(1)(A) & cmt. n.1).

These include the defendant’s medical condition, age, and family circumstances. See § 1B1.13(1)(A)

& cmt. n.1.2

        Applying the policy statement here, Garcia’s motion does not present “extraordinary and

compelling reasons” for release. See § 3582(c)(1)(A).

        First, Garcia relies upon the “unprecedented” effect of COVID-19 to justify her requested

sentence reduction. Doc. 133, Def.’s Mot., 2. To support this argument, she points out actions taken

by executive officials as a result of COVID-19. Id. Although the Court acknowledges that the

COVID-19 pandemic is unprecedented, its effect on the nation does not demonstrate extraordinary

circumstances specific to Garcia. See United States v. Delgado, 2020 WL 2542624, at *3 (N.D. Tex.

May 19, 2020) (noting that “the Court must consider every prisoner individually and should be

cautious about making blanket pronouncements”). Thus, this argument fails to justify Garcia’s

requested relief.

        Garcia also points to her lack of violence and time already served as circumstances


        2
         The policy statement also provides a catch-all provision for the existence of “an extraordinary and
compelling reason other than, or in combination with,” the three circumstances set forth above, “[a]s
determined by the Director of the [BOP.]” § 1B1.13(1)(A) cmt. n.1. Additionally, to qualify for a sentence
reduction, the defendant must not pose a danger to the community. § 1B1.13(2).

                                                    -4-
     Case 3:15-cr-00194-B Document 134 Filed 06/16/20                Page 5 of 7 PageID 431



warranting a sentence reduction. Doc. 133, Def.’s Mot., 2. She further asserts that if sentenced

today, she would receive a sentence fifty-percent lower than the 200-month sentence imposed by

this Court. Id. at 3. But, again, these circumstances fall well below the threshold for a reduction in

light of the applicable policy statement, which focuses on a defendant’s personal circumstances. See

§ 1B1.13(1)(A) cmt. n.1.

        Finally, Garcia asserts that there is one case of COVID-19 among the staff of her facility and

that she is “vulnerable due to the lack of oxygen and ventilation because [of] the 24 hour[]

lockdown.” Doc. 133, Def.’s Mot., 2. Though the Court understands Garcia’s fear of contracting

COVID-19, this generalized concern too fails to warrant compassionate release, because it lacks

specificity to Garcia. See Delgado, 2020 WL 2542624, at *3.

        Accordingly, aside from the exhaustion issue, Garcia’s motion fails because she has not shown

“extraordinary and compelling reasons” for her requested relief. See § 3582(c)(1)(A).

C.      The Court Lacks the Authority to Order Home Confinement Instead of Imprisonment.

        Garcia also seeks to “be placed under the BOP home confinement program,” Doc. 133, Def.’s

Mot., 2, but the Court lacks the authority to grant this request. Rather, “such requests are properly

directed to the [BOP].” United States v. Sneed, 63 F.3d 381, 388 n.6 (5th Cir. 1995) (citing 18 U.S.C.

§ 3624(c)). Indeed, “neither the CARES Act nor the First Step Act authorizes the court to release

an inmate to home confinement.” United States v. Miller, 2020 WL 2514887, at *1 (N.D. Tex. May

15, 2020) (citations omitted). Thus, the Court cannot consider transfer of Garcia to home

confinement.




                                                 -5-
     Case 3:15-cr-00194-B Document 134 Filed 06/16/20                 Page 6 of 7 PageID 432



D.      To the Extent Garcia Seeks a Sentence Reduction Based on Another Section of the First Step Act
        or Changes in the Sentencing Guidelines, Garcia has Not Adequately Explained the Basis for this
        Request.

        Finally, insofar as Garcia seeks a reduction in sentence based on an intervening change in

legal authority pertaining to sentencing, Garcia has not properly supported such a request. As

mentioned above, Garcia states that if she “had been sentenced following the First Step Act, and/or

all the new [United States Sentencing Guidelines] amendments the sentence would be 50% lower

than the 200 months of imprisonment that she is serving now.” Doc. 133, Def.’s Mot., 3.

         The Court construes this assertion as an argument seeking a reduction in sentence under

either: (1) 18 U.S.C. § 3582(c)(2), which permits courts to reduce a term of imprisonment if the

defendant “has been sentenced to a term . . . based on a sentencing range that has been subsequently

lowered”; or (2) another provision of the First Step Act.

        But the policy statement applicable to § 3582(c)(2), U.S.S.G. § 1B1.10, clarifies that the

authority conferred by § 3582(c)(2) extends only to sentences affected by certain amendments to

the sentencing guidelines. See § 1B1.10(d). And here, Garcia has not explained which, if any, of

these amendments would provide the fifty-percent reduction in sentence she mentions. See Doc. 133,

Def.’s Mot., 3. Likewise, Garcia does not point to any provision of the First Step Act authorizing a

reduction in her sentence.

        Thus, to the extent Garcia seeks a reduction in sentence on a ground independent of

§ 3582(c)(1)(A), the Court DENIES her motion WITHOUT PREJUDICE based on her failure

to adequately support this request.




                                                 -6-
   Case 3:15-cr-00194-B Document 134 Filed 06/16/20                  Page 7 of 7 PageID 433



                                                 IV.

                                         CONCLUSION

       Based on Garcia’s failure to show proof of exhaustion of administrative remedies, the Court

denies Garcia’s request to reduce her sentence pursuant to § 3582(c)(1)(A). Even if Garcia had

satisfied the exhaustion requirement, her motion does not demonstrate extraordinary and compelling

reasons for a sentence reduction. Moreover, insofar as Garcia asks the Court to impose home

confinement, the Court lacks the authority to do so. Finally, to the extent Garcia seeks a reduction

in sentence on other grounds, she has not properly supported such a request. For all of these reasons,

the Court DENIES Garcia’s motion (Doc. 133) WITHOUT PREJUDICE.



       SO ORDERED.

       SIGNED: June 16, 2020.



                                               ________________________________
                                               JANE J. BOYLE
                                               UNITED STATES DISTRICT JUDGE




                                                 -7-
